— The petitioner, Jesse Cohen, a disbarred attorney who has made application for reinstatement to the Bar as an attorney and counselor at law, and this court by order dated January 27, 1983 granted the application on condition that petitioner complete a Bar Review course, has filed satisfactory proof of having completed said Bar Review course; therefore petitioner Jesse Cohen is hereby reinstated as an attorney and counselor at law and the clerk of this court is directed to restore his name to the roll of attorneys and counselors at law, forthwith. Mollen, P. J., Damiani, Titone, Laser and Brown, JJ., concur.